Case 20-12393-BFK         Doc 42    Filed 04/15/21 Entered 04/15/21 13:27:25             Desc Main
                                    Document        Page 1 of 2
                                   United States Bankruptcy Court
                                     Eastern District of Virginia
                                        Alexandria Division

 In Re:                                                        BCN#: 20-12393-BFK
 BGF Services, LLC                                             Chapter: 11
        Debtor.

                                       Notice of Appearance


       The undersigned hereby appears in these Chapter 11 Bankruptcy Proceedings as Counsel for

CSMC 2018-SP2 Trust and requests that she be placed upon the mailing list of those creditors, parties

in interest and Counsel who receive all Notices in these proceedings.

Respectfully submitted,
LOGS Legal Group LLP




                                      By: ___/s/ Mary F. Balthasar Lake
                                      Malcolm B. Savage, III, Esquire
                                      VSB #91050
                                      William M. Savage, Esquire
                                      VSB #26155
                                      Mary F. Balthasar Lake, Esquire
                                      VSB #34899
                                      Gregory N. Britto, Esquire
                                      VSB #23476
                                      LOGS Legal Group LLP
                                      501 Independence Parkway, Suite 203
                                      Chesapeake, Virginia 23320
                                      (703) 449-5800
Case 20-12393-BFK       Doc 42    Filed 04/15/21 Entered 04/15/21 13:27:25          Desc Main
                                  Document     Page 2 of 2
                                 CERTIFICATE OF SERVICE


I hereby certify that on the __15th___ day of __April___, __2021_ the following person(s) were
served a copy of the foregoing in the manner described below:

Via CM/ECF Electronic Notice:

Daniel M Press, Chung & Press, P.C.                                   Debtor’s Attorney
6718 Whittier Ave., Suite 200
McLean, VA 22101

John P. Fitzgerald, III                                               US Trustee
Office of the U.S. Trustee - Region 4
1725 Duke Street
Suite 650
Alexandria, VA 22314




                                        /s/ Mary F. Balthasar Lake
                                        Malcolm B. Savage, III, Esquire
                                        VSB #91050
                                        William M. Savage, Esquire
                                        VSB #26155
                                        Mary F. Balthasar Lake, Esquire
                                        VSB #34899
                                        Gregory N. Britto, Esquire
                                        VSB #23476
                                        LOGS LEGAL GROUP LLP
                                        501 Independence Parkway, Suite 203
                                        Chesapeake, Virginia 23320
                                        (703) 449-5800
                                        logsecf@logs.com      20-288188
